Citation Nr: 1214338	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-03 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure. 

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1970.  Service in the Republic of Vietnam and award of the Combat Action Ribbon are indicated by the record. 

These matters come before the Board of Veterans' Appeals (Board) from January 2007 and September 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. 

The Veteran, in his January 2005 and December 2007 VA Form 9, Appeal to Board of Veteran's Appeals, indicated that he desired a hearing before the Board in order to present testimony on the issues on appeal.  However, the Veteran subsequently withdrew his requests for a hearing, in April 2010.  38 C.F.R. § 20.704(e). Accordingly, adjudication of the Veteran's appeal will proceed at this time.

In September 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in a December 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and is therefore is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed peripheral neuropathy of the lower extremities and his military service, nor does it show the peripheral neuropathy of the lower extremities manifested within a year after departure from Vietnam.

3.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), which is rated 70 percent disabling; tinnitus, which is rated 10 percent disabling; and for a bilateral hearing loss disability, which is rated noncompensable [zero percent] disabling.

4.  The competent and probative evidence of record does not demonstrate that the Veteran's service-connected PTSD, bilateral hearing loss disability, and tinnitus, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure, as well as entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2010, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to provide a VA examination for the Veteran's peripheral neuropathy of the lower extremities claim and associate a report of  the examination with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in October 2010 for his peripheral neuropathy of the lower extremities, and a report of examination was associated with his claims folder.  The Veteran's peripheral neuropathy of the lower extremities and TDIU claims were readjudicated via the December 2011 SSOC.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by letters mailed in November 2005 and July 2008, and notice with respect to the effective-date element of the claim, by a letter mailed in July 2008.  Although the July 2008 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the peripheral neuropathy of the lower extremities claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in the December 2011 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Service connection for peripheral neuropathy of the lower extremities

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including organic diseases of the nervous system, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The diseases for which service connection may be presumed to be due to an association with herbicide agents include acute and subacute peripheral neuropathy.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

The Court has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for peripheral neuropathy of the lower extremities, which he contends is due to his military service.  As to Hickson element (1), the medical evidence of record indicates multiple diagnoses of peripheral neuropathy of the lower extremities.  See, e.g., the October 2010 VA examination report.  Hickson element (1) is therefore met.   

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records, to include his March 1970 separation examination, are absent any complaint of or treatment for peripheral neuropathy of the lower extremities.  Additionally, the record does not reflect medical evidence showing any manifestations of neuropathy during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of peripheral neuropathy of the lower extremities until January 1998 (more than 25 years after his separation from active service).  

The pasage of time between service discharge and onset of disability does not in and of itself preclude establishing service connection for this disability if the competent evidence shows that the disability is related to an in-service event such as the Veteran's claimed in-service herbicide exposure.  In this regard, service personnel records confirm the Veteran's service in the Republic of Vietnam.  Furthermore, the Board presumes that the Veteran was exposed to herbicides during his service in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

As discussed above, according to 38 C.F.R. § 3.309(e) (2011), certain diseases may be presumed to be related to exposure to herbicides; the Veteran's claimed disability, acute and subacute peripheral neuropathy is included in the above-indicated diseases associated with exposure to an herbicide agent.  See 38 C.F.R. § 3.309(e) (2011).  However, as noted above, acute and subacute peripheral neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Notably, there is no evidence of complaints of or treatment for peripheral neuropathy of the lower extremities until January 1998, which is more than 25 years after the Veteran's departure from Vietnam.  Therefore, the Veteran's peripheral neuropathy of the lower extremities may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current peripheral neuropathy of the lower extremities is not related to his military service.

Specifically, the Veteran was afforded a VA examination in October 2010.  In addition to the results of a current examination, the VA examiner considered the Veteran's neuropathy symptomatology and reported onset.  Despite the Veteran's neuropathy symptomatology, the VA examiner concluded that, "[the Veteran's] peripheral neuropathy of the lower extremities is less likely as not (less than 50/50 probability) caused by or a result of service in the military."  The examiner's rationale for his conclusion was based on a review of the Veteran's claims folder and examination of the Veteran.  Further, the examiner documented the absence of numbness in the Veteran's legs as well as abnormal neurological examinations in the service treatment records.  He also documented the Veteran's postservice treatment for neuropathy in the lower extremities as well as the Veteran's longstanding history of "significant" use of alcohol.  He specifically noted the effects of alcohol polyneuropathy which may include symptoms of numbness, parathesias, burning dysesthesias, pain, gait ataxia, decreased reflexes, decreased light touch and vibratory sensation, and weakness.  As other causes of neuropathy were ruled out, the examiner therefore opined that "the most likely cause of the [V]eteran's peripheral sensory neuropathy is alcoholic neuropathy" (The Board notes that service connection may not generally be granted for alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011); see also VAOPGPREC 2-97 (January 16, 1997)). 
          
The October 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the October 2010 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of peripheral neuropathy of the lower extremities for several years after service and his service records which do not show complaints of or treatment for neuropathy.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of longstanding numbness in his legs, and indicated that the Veteran's peripheral neuropathy of the lower extremities was caused by his history of alcohol use rather than his military service.

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that J.G., L.R., and V.H. submitted statements documenting the Veteran's peripheral neuropathy symptomatology.  The Board notes that the Veteran, J.G., L.R., and V.H., while entirely competent to report the Veteran's symptoms both current and past (including numbness in his legs), has presented no probative clinical evidence of a nexus between his peripheral neuropathy of the lower extremities and his military service, to include in-service herbicide exposure.   The Board finds that the Veteran, J.G., L.R., and V.H. as a lay persons are not competent to associate any of the Veteran's claimed symptoms to active duty service.  That is, they are not competent to opine on matters such as the etiology of the Veteran's current peripheral neuropathy of the lower extremities.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, J.G., L.R., or V.H. have the medical training to render medical opinions, the Board must find that their contentions with regard to a medical nexus between the Veteran's peripheral neuropathy of the lower extremities and his military service, to include herbicide exposure, to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board again notes that the provisions of 38 U.S.C.A. § 1154(b) only provide an evidentiary presumption concerning events in service; they do not provide a substitute for evidence of a causal nexus between a combat service injury or disease and a current disability, or the continuation of symptoms subsequent to service.  See Wade v. West, 11 Vet. App. 302, 305 (1999), as well as Libertine, Gregory and Kessel, all supra.  Moreover, as noted immediately above, the VA examiner's opinion is consistent with the objective medical evidence of record or, specifically, the lack of peripheral neuropathy of the lower extremities for decades after separation from service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had peripheral neuropathy of the lower extremities continually since service.  However, the first postservice evidence of complaint of, or treatment for, peripheral neuropathy in either lower extremity is dated in January 1998.  See a private treatment report from Physical Therapy Service, Inc. dated in January 1998.  This was more than 25 years after the Veteran left service in March 1970.  Moreover, the Board observes that the Veteran has provided contradictory reports as to whether his peripheral neuropathy of the lower extremities is related to his in-service herbicide exposure.  Notably, he has provided multiple statements of record specifically stating that his peripheral neuropathy of the lower extremities is not related to in-service herbicide exposure.  See, e.g., a statement from the Veteran dated in May 2006.    

While the Veteran is competent to report numbness in his feet over the years since service, the Board notes that peripheral neuropathy of the lower extremities was not reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of peripheral neuropathy of the lower extremities since service are not credible.  His March 1970 separation examination from service as well as the October 2010 VA examination contradict any current assertion that his current peripheral neuropathy of the lower extremities was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for peripheral neuropathy of the lower extremities for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities.  The benefit sought on appeal is accordingly denied.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.
A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. See 38 C.F.R. § 4.16(a) (2011).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.
The Veteran's service-connected disabilities are PTSD, which is rated 70 percent disabling; tinnitus, which is rated 10 percent disabling; and a bilateral hearing loss disability, which is rated noncompensable [zero percent] disabling.  

The Veteran's combined disability rating is 70 percent, with one disability being at least 40 percent disabling.  Therefore, the service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  
See 38 C.F.R. § 4.16(a) (2011).  For the reasons stated immediately below, the Board finds that although the Veteran's service-connected disabilities place limitations on his employment, these limitations are not such as to render him unable to secure and follow a substantially gainful occupation.

The Veteran is 63 years old.  He retired from the Corpus Christi Army Depot in May 2008 after more than four years of employment as a production controller.  See, e.g., the Veteran's claim for VA benefits dated June 2008; see also a VA treatment record dated in June 2008.  He has evidently not been employed since.   As has been discussed above, the Veteran has been service connected for multiple disabilities, with a combined 70 percent disability rating assigned.  In and of itself, this is indicative of significant disability.

A VA psychiatric examination report dated in May 2003 documented the Veteran's complaints of sleep and social impairment.  Additionally, he stated at that time that he had maintained a job for "many years" and that he "just works and goes home."  In a subsequent VA psychological examination dated in June 2006, the Veteran noted that he has increased frequency and outbursts of anger, irritability, temper, and short attention span at work and tried to avoid anyone at work.  He further stated that he has a "great deal of difficulty" just managing his work as a production controller.  Although the Veteran indicated that he had left work "a couple of times," he was able to maintain his employment.  After examination of the Veteran and consideration of his medical history, the VA examiner reported that the Veteran's current psychosocial status suggested performance in employment has been maintained, but with great difficulty, in the Veteran's having to avoid others and with much conflict with others when he has to have contact.  The examiner also reported that the Veteran was able to manage his work when he was able to isolate himself from others.  Moreover, the VA examiner noted the Veteran's statement that although he was in a position where he could have retired from work, he did not want to because he feared that the work helped to keep things "more in check" than if he stopped working and had too much time on his hands.  

The Veteran was afforded a subsequent VA psychological examination in February 2009.  The VA examiner noted the Veteran's report of a conflict with his last supervisor before he retired.  However, he also reported that the supervisor had "a lot" of conflict with the Veteran's replacement.  After examination of the Veteran and consideration of his irritability at work and subsequent retirement, the VA examiner indicated that the Veteran's PTSD signs and symptoms did not cause total occupational and social impairment. 

VA treatment records dated through January 2009 document the Veteran's treatment for PTSD.  Although the Veteran stated during a VA mental health evaluation in June 2008 that he was "glad" he retired, there is no indication in the treatment records as to whether the Veteran's PTSD specifically precludes him from obtaining substantially gainful employment.  

The Board has taken the Veteran's statements concerning the impact of the service-connected PTSD into consideration.  The Board also notes statements dated in September 2008 from J.G., V.H., and L.R. who documented the Veteran's irritability and memory loss.  However, the Board finds that the Veteran's statements and statements from J.G., V.H., and L.R. are outweighed by the objective evidence of record, which as discussed above indicates that the Veteran's PTSD does not render him unemployable.  Therefore, while not discounting the significant effect that the service-connected PTSD has on the Veteran's employability, the Board finds that this is adequately compensated at the currently assigned 70 percent level.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose, supra.

The Board notes that a February 2009 VA audiological examination indicates that the Veteran was in a hearing conservation program at his place of employment.  However, the Veteran has not contended during the course of the appeal, nor does the medical evidence of record indicate, that his service-connected bilateral hearing loss disability and tinnitus preclude him from obtaining substantially gainful employment.

Additionally, the Board observes that the competent and credible evidence of record demonstrates that the Veteran's nonservice-connected peripheral neuropathy of the lower extremities is a limiting factor in his functionality.  However, because only the impact of the Veteran's service-connected disabilities may be considered in determining his eligibility for TDIU, the impact of the Veteran's nonservice-connected disabilities, to include peripheral neuropathy of the lower extremities, on his employability will not be considered.

The Board notes that the Veteran has had ample opportunity to submit additional evidence to bolster his contentions.  Such supporting evidence has been requested by VA, for example in the July 2008 VCAA letter.  It has not been forthcoming and does not appear to exist.  See 38 U.S.C.A. § 5107 (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The competent and credible evidence of record thus shows that the Veteran's service-connected PTSD, bilateral hearing loss disability, and tinnitus, while significantly limiting, do not prevent the Veteran from following substantially gainful employment.  

Referral to the Director of the Compensation and Pension Service for extraschedular consideration in TDIU claims only applies to those claims that do not meet the percentage standard set forth in 38 C.F.R. § 4.16(a).  As has been discussed above, the Veteran's service-connected PTSD, bilateral hearing loss disability, and tinnitus meet the threshold requirement of 38 C.F.R. § 4.16(a).  As such, 38 C.F.R. § 4.16(b) does not have to be addressed by the Board in the instant case.  See Stevenson v. West, 17 Vet. App. 91 (1994); see also Beaty v. Brown, 6 Vet. App. 532 (1994) citing McNamara v. Brown, 14 Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code of Federal Regulations, provides a discretionary authority for a TDIU rating in cases where § 4.16(a) does not apply"].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure, is denied. 

Entitlement to TDIU is denied.




____________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


